DETAILED ACTION
	This Office action is in response to Applicant’s amendment filed on 6/16/2022. Claims 1-3, 5-8, 11-13, 16, 19, and 20 are now pending. This action is made FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3, 5-8, 12, 13, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claims 2 recites “The wireless device according to claim 1 wherein: 
the processor is further configured to determine whether the second device has been registered to a particular wireless device; and 
the storage is performed responsive to the determination that the second device has not been registered to the particular wireless device.”. It is not clear to which wireless device in claim 1 “the wireless device”  is referring to. Also it is not clear what the applicant means by “the storage is performed responsive to the determination that the second device has not been registered to the particular wireless device”. 
Claims 3 and 7 depend on claim 2 and therefore are also indefinite.
Claims 5, 6 and 8 refer to “the wireless device of claim 1”. It is not clear to which wireless device in claim 1 “the wireless device” is referring to.
Claim 12 recites “The process according to claim 11 further comprising:
determining whether the second device has been registered to a particular wireless device; 
wherein the storage is performed responsive to the determination  that the second device has not been registered to the particular wireless device, 
wherein the one or more wireless services comprise data services, voice services, and text-messaging services.”. It is not clear what the Applicant means by   “determining whether the second device has been registered to a particular wireless device. Also it is not clear what the Applicant means by “wherein the storage is performed responsive to the determination  that the second device has not been registered to the particular wireless device”.
Claims 13 and 20 depend on claim 12 and therefore are also indefinite.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (CN 106304033).[AltContent: textbox ()]Consider claims 1 and 11, Liu discloses a  subscriber identity module (SIM) card (SIM 100, Fig. 2),  comprising:
 a memory (memory module 101, Fig. 2); and  	processor (inherent in SIM card 100) configured to:
interrogate a first  wireless device in which the SIM card is initially inserted; store the obtained first information at the memory; obtain first information identifying the first  device  from the first  device (when user uses its SIM for the first time, by this SIM and its first mobile phone terminal binding. By the mode of SIM and the first mobile phone terminal binding it is: SIM obtains its First International's mobile device mark to the first mobile phone terminal Know IMEI and store, paragraph 56); 
 interrogate a second wireless device in which the SIM card is subsequently inserted; obtain second information identifying the second device from the second device; retrieve from the memory the stored information (Described SIM obtains its Second International mobile device mark IMEI to the second mobile phone terminal, it is judged that the Second International moves Dynamic device identification IMEI is the most identical with First International mobile device mark IMEI, the most then the second mobile phone terminal is first terminal, if it is not, then the second mobile phone terminal is not the first mobile phone terminal, paragraph 63);
determine whether the first device is different from the second device by detecting whether the obtained second information  matches the retrieved information (When described SIM installs the second mobile phone terminal and during at the second mobile phone terminal opening, and SIM needs the second mobile phone terminal is verified, it is judged that whether the second mobile phone terminal is and the first mobile phone terminal, paragraph 62); and  
responsive to the determination that the first and second devices are different, limit access of the second device to one or more  wireless services of a network (if it is not, then cannot be carried out follow-up subscription authentication, it is impossible to complete to network, paragraph 62), 
wherein the first information  a mobile equipment identifier (MEID), an international mobile station equipment identity (IMEI) number, an electronic serial number (ESN), or a pseudo-ESN (pESN) (SIM obtains its First International mobile device mark IMEI to the first mobile phone terminal, paragraph 59).  






 	Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Lee (KR 2006100086 A) and further in view of Guday et al (US 20180270363 A1, hereinafter Guday).

 	Consider claim 16, and as applied to claim 11 above, Liu does not expressly disclose implementing a SIM lock mechanism that utilizes over the air (OTA) processes for distribution, updates, and/or configuration settings; wherein the implementation of the SIM lock mechanism is part of an MDM tool.
In the same field of endeavor, Lee discloses  the processor is further configured to implement a SIM lock mechanism that utilizes over the air (OTA) processes for distribution, updates, and/or configuration settings (The SIM Lock information…is received…receiving the information.. through the OTA, see paragraphs 19- 20).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Lee with the teachings of Liu in order to change SIM Lock information.
	Nonetheless, the combination of Liu and Lee does not expressly disclose wherein the implementation of the SIM lock mechanism is part of a MDM tool. 
	In the same field of endeavor, Guday discloses wherein the implementation of the SIM lock mechanism is part of a MDM tool (enterprise 310, MNO 320, and/or a device owner may control aspects of a communications device within a device management framework such as Mobile Device Management (MDM)… The device management framework may include mechanisms for configuring device management policies when a subscription is changed. For example, when a physical UICC has changed, or if a eUICC profile is installed, activated, deactivated, or removed, a procedure may be invoked to provision or configuration features and settings of the device. In one embodiment, the communications device may trigger a device management (DM) session when a change is detected. Furthermore, depending upon how the device was acquired, a personalization lock (aka “SIN lock”) may be implemented that limits use of the device to subscriptions from a particular MNO, see paragraphs 52 and 55).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Guday with the teachings of Liu and Lee in order to change SIM Lock information.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Legris (US 20160165451 A1).
Consider claim 19, and as applied to claim 11 above, Liu does not expressly disclose responsive to the determination that the first and second devices are different, sending a notification, wherein the notification comprises a warning message sent over a communication channel indicating use of an unauthorized device.  
	In the same field of endeavor, Legris discloses responsive to the determination that the first and second devices are different, sending a notification, wherein the notification comprises a warning message sent over a communication channel indicating use of an unauthorized device (As illustrated in FIG. 2, where an improper attempt is made to use SIM card 12, with a limited profile as described above, with a different product, such as phone 30, the network services operator 22 will detect the limited profile of card 12, via link 112, and notify server 18, via link 114. Server 18 can in turn determine that the card 12 is not associated with an authorized end user, such as user U, As a result, the operator 22, via link 116 can be directed to terminate operation of the card 12, or limit data usage, see paragraph 17).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Legris with the teachings of Liu in order to detect fraudulent use of a SIM card.
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERMAN VIANA DI PRISCO whose telephone number is (571)270-1781. The examiner can normally be reached Monday through Friday 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERMAN VIANA DI PRISCO/Primary Examiner, Art Unit 2642